Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,817,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Serbin (Reg. No. 43,912) on 05/18/2022.

The application has been amended as follows: Please enter the amendments filed 02/24/2022 and include the following supplemental amendments:

(Currently Amended.)	A method of conducting a due diligence of an electronic document, the method comprising: 
	receiving, by a hardware processor, a due diligence file associated with the electronic document, the due diligence file comprising a metadata associated with a first version of the electronic document, a cryptographic audit key representing a first portion of the first version of the electronic document, and a sourcing data associated with a second version of the electronic document; 
using the sourcing data to retrieve, by the hardware processor, the second version of the electronic document;
generating, by the hardware processor, a verification hash value by hashing an electronic data representing a portion of the second version of the electronic document using a cryptographic hashing algorithm, the portion of the second version of the electronic document corresponding to the first portion of the first version of the electronic document;
invoking a timer that increments from an initial time to a final time determined by an interval of time for conducting due diligence;
comparing, by the hardware processor, the verification hash value to the cryptographic audit key; and
performing one of (i) in response to an expiration of the interval of time, declining further access to the due diligence file, (ii) in response to the verification hash value matching the cryptographic audit key prior to the expiration of the interval of time, verifying, by the hardware processor, that the first version of the electronic document is authentic, and (iii) in response to the verification hash value failing to match the cryptographic audit key prior to the expiration of the interval of time, determining that the first version of the electronic document is inauthentic.

(Previously Presented.)	The method of claim 1, further comprising distributing the due diligence file via a blockchain.

(Previously Presented.) 	The method of claim 1, further comprising distributing the verification hash value via a blockchain.

(Cancelled.) 

(Previously Presented.) 	The method of claim 1, further comprising retrieving the metadata from the due diligence file.

(Previously Presented.)	The method of claim 5, wherein the metadata provides a description of the first version of the electronic document.

(Previously Presented.)	The method of claim 6, wherein the description comprises an index of the electronic document.

(Cancelled.)	

(Cancelled.)	

(Cancelled.)		

(Previously Presented.)	The method of claim 1, wherein the first portion of the first version of the electronic document comprises an entirety of the first version of the electronic document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method of conducting a due diligence of an electronic document, the method comprising: receiving, by a hardware processor, a due diligence file associated with the electronic document, the due diligence file comprising a metadata associated with a first version of the electronic document, a cryptographic audit key representing a first portion of the first version of the electronic document, and a sourcing data associated with a second version of the electronic document; using the sourcing data to retrieve, by the hardware processor, the second version of the electronic document; generating, by the hardware processor, a verification hash value by hashing an electronic data representing a portion of the second version of the electronic document using a cryptographic hashing algorithm, the portion of the second version of the electronic document corresponding to the first portion of the first version of the electronic document; invoking a timer that increments from an initial time to a final time determined by an interval of time for conducting due diligence; comparing, by the hardware processor, the verification hash value to the cryptographic audit key; and performing one of (i) in response to an expiration of the interval of time, declining further access to the due diligence file, (ii) in response to the verification hash value matching the cryptographic audit key prior to the expiration of the interval of time, verifying, by the hardware processor, that the first version of the electronic document is authentic, and (iii) in response to the verification hash value failing to match the cryptographic audit key prior to the expiration of the interval of time, determining that the first version of the electronic document is inauthentic.
The closest prior art of Houser et al. (USP 5606609) discloses: receiving, by a hardware processor, a due diligence file associated with the electronic document, the due diligence file specifying a cryptographic audit key (Fig. 8, Col 4 line 11-34, Col 7 line 30-Col 8 line 19, Col 15 line 54-Col 16 line 23); retrieving, by the hardware processor, an electronic data associated with the due diligence file, the electronic data representing a first version of the electronic document (Col 7 line 15-65, Col 15 line 54-Col 16 line 23); generating a verification hash value, by the hardware processor, by hashing the electronic data representing the first version of the electronic document using a cryptographic hashing algorithm (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23); comparing, by the hardware processor, the verification hash value generated by the hashing of the electronic data representing the first version of the electronic document to the cryptographic audit key specified by the due diligence file (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23); and in response to the verification hash value matching the cryptographic audit key specified by the due diligence file, verifying, by the hardware processor, that the first version of the electronic document is authentic (Col 16 line 10-51); wherein the due diligence of the electronic document is based on the cryptographic audit key specified by the due diligence file (Col 16 line 10-51).
Lay (US 2013/0275765) discloses: reading an interval of time specified by the due diligence file (Abstract, 0008, 0040-0044) and declining to complete the due diligence in response to an expiration of the interval of time specified by the due diligence file (0008, 0032, 0040-0044).
O'Brien et al. (US 2014/0297447) discloses: invoking a timer associated with the due diligence, the timer incrementing from an initial time to a final time determined by the interval of time specified by the due diligence file (0012, 0024-0025, 0034, 0043-0046).
However, the prior art does not disclose, neither singly nor in combination, for claims 1-3 and 5-7 and 11: the due diligence file comprising a metadata associated with a first version of the electronic document, a cryptographic audit key representing a first portion of the first version of the electronic document, and a sourcing data associated with a second version of the electronic document; using the sourcing data to retrieve, by the hardware processor, the second version of the electronic document; invoking a timer that increments from an initial time to a final time determined by an interval of time for conducting due diligence; and performing one of (i) in response to an expiration of the interval of time, declining further access to the due diligence file, (ii) in response to the verification hash value matching the cryptographic audit key prior to the expiration of the interval of time, verifying, by the hardware processor, that the first version of the electronic document is authentic, and (iii) in response to the verification hash value failing to match the cryptographic audit key prior to the expiration of the interval of time, determining that the first version of the electronic document is inauthentic.
The Examiner additionally notes that the amendments overcome the prior rejections under 35 USC 101, 35 USC 112(a), and 35 USC 112(b). The above claims are also subject to the Terminal Disclaimer filed 02/24/2022, thus overcoming the prior Double Patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685